             Case 1:21-cr-00086-PLF Document 12 Filed 03/05/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Criminal No. 21-0086 (PLF)
                                    )
ROBERT SANFORD,                     )
                                    )
            Defendant.              )
____________________________________)


                                               ORDER

                 On March 3, 2021, this Court entered an Order [Dkt. No. 11] directing that the

defendant Robert Sanford be released on home detention with Global Positioning System

            monitoring subject to courtesy supervision by the U.S. Probation Office for the Eastern

District of Pennsylvania     the                   . Due to the global coronavirus pandemic, the

Probation Office requires that Mr. Sanford self-quarantine for fourteen days following his release

from the District of Columbia jail. The Probation Office has requested authorization to monitor

Mr. Sanford by voice verification during that fourteen-day period to avoid installing GPS

equipment                                                 in quarantine. In light of the foregoing, it

is hereby

                 ORDERED that for the period beginning March 4, 2021 and ending

March 18, 2021, Mr. Sanford shall be monitored by voice verification; and it is
         Case 1:21-cr-00086-PLF Document 12 Filed 03/05/21 Page 2 of 2




              FURTHER ORDERED that for the period beginning March 19, 2021 and

continuing through                                     detention, Mr. Sanford shall be

monitored by GPS unless otherwise ordered by this Court.

              SO ORDERED.



                                                  ________________________
                                                  PAUL L. FRIEDMAN
                                                  United States District Judge

DATE: March 5, 2021




                                              2
